Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 39-56 on 12/1/20 is acknowledged.  Claims 1-38 were canceled.  Claims 39-56 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/20 was acknowledged.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the through hole that passes therethrough and open at both the access end and the base end (claim 39); the collection cavity being formed between the access end of the insert and a transverse wall of the access end portion at one end of the recessed portion (claim 54) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39 and 54 are rejected because “the through hole of the probe body” is unclear.   Because the through hole is initially claimed as being part of the insert, the Office suggests amending the claim language to recite “the through hole of the insert”.
Claims 39 and 54 are rejected because it is unclear how the claim language, e.g., generated gas in the collection cavity, structurally further defines the claimed probe system.  Furthermore, the claim language appears to claim the intended use of the claimed probe system, which does not provide a patentable distinction for a system claim.
Claim 40 is rejected because it is unclear how the generated gas, molecular hydrogen gas, structurally further defines the claimed probe system.  Furthermore, the claim language appears to claim the intended use of the claimed probe system, which does not provide a patentable distinction for a system claim. 
Claim 49 is rejected because “the same metal grade as the metal asset” is not clear since the metal asset is not positively claimed in claim 39. 
Claim 51 is rejected because “an access hole formed in the metal asset” is not clear since the metal asset is not positively claimed in claim 39. 
Claim 52 is rejected because it is unclear how the corrodent, which is not positively claimed in claim 39 and is not part of the claimed system, structurally further defines the claimed probe system.  Furthermore, because the claim language appears to claim the intended use and/or function(s) of the claimed probe system, the claim language does not provide a patentable distinction for the claimed probe system.
Claim 53 is rejected because it is unclear what structure(s) are performing the function(s) recited in the “configured to” claim language.  
Claim 55 is rejected because it is unclear how the claim language structurally further defines the claimed probe system.  The claim recites how the volume of the collection cavity is adjusted by a manufacturing step or process.  Because the claim appears to be a product-by-process feature, and/or a process feature, the claim will be given the appropriate weight and interpreted as intended use and/or functional limitation.   
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  Similarly, a “wherein” clause may have a limiting effect on a claim if the language limits the claim to a particular structure.  MPEP 2111.04.  The determination of whether a “wherein” clause is a limitation in a claim depends on the specific facts of the case.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39-46 and 52-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetzig (US Pub. No. 2012/0090380).
As to claim 39, Wetzig discloses an intrusive probe system comprising: a probe body (e.g., housing 10) having an access end portion with an exposed surface (e.g., outer side of first carrier 11 and/or palladium membrane 14) configured to be exposed to a corrodent located within the metal asset (“configured to” is an example of intended use and/or functional claim language), the access end portion having a recessed portion (e.g., see portion of recess 15 of first carrier 11) formed opposite the exposed surface; an insert (e.g., connection piece 25) having an access end (e.g., adjacent to first carrier) and a base end (e.g., end adjacent to second carrier 12), the access end being disposed adjacent recessed portion of the probe body so as to define a collection cavity (e.g., recess 15) that is fluid-tight and configured to collect the atomic hydrogen that permeates through the exposed surface of the probe body, whereby a gas is generated in the collection cavity by the atomic hydrogen, wherein the insert includes a through hole (e.g., channel 26) that passes therethrough and is open at both the access end and the base end such that the through hole is in fluid communication with the collection cavity; and a pressure measuring device (e.g., sensor 22) in fluid communication with the through hole of the probe body for measuring a pressure of the gas generated by the diffused atomic hydrogen within the collection cavity.  For the generated gas, see 112 rejection above. 
As to claim 40, see 112 rejection above, and [0006] et seq.
As to claims 41-44, see figure of Wetzig. 
As to claim 45, Wetzig’s second carrier 12 is the probe cap coupled to the base end of the connection piece 25, the second carrier has a recess (“through hole”) that axially aligns with the through hole formed in the insert to define a conduit to the pressure measuring device (e.g., sensor 22). See e.g., [0027]. 
As to claim 46, see connection piece 25. 
As to claims 52-53, see 112 rejections above.  See e.g., [0010] et seq.
Claims 39-46 and 50-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearce, Jr. (“Pearce,” US 3866460).
As to claims 39 and 54, Pearce discloses in e.g., fig. 1-9, an intrusive probe system for flush insertion into a metal asset comprising: a metal probe body (e.g., see fig. 2, except the tank 14, col. 3, lines 5-28 discloses body is made of a metal type of material) having an access end portion (e.g., structural member 32) with an exposed surface (e.g., side of membrane 28 exposed to mixture in tank) configured to be exposed to a corrodent located within the metal asset, the access end portion having a recessed portion (e.g., recessed portion of structural member 32) formed opposite the exposed surface; an insert (e.g., diffusion membrane 30 and/or vessel 36) being disposed within the recessed portion of the access end portion such that the access end portion (e.g., recessed portion of structural member 32) surrounds an access end of the insert (e.g., see diffusion membrane 30 surrounded by structural member 32), the insert having a base end opposite the access end, the access end being disposed within the access end portion of the probe body so as to define a collection cavity (e.g., chamber 26) that is fluid-tight and configured to collect the atomic hydrogen that permeates through the exposed surface of the probe body, whereby a gas is generated in the collection cavity by the atomic hydrogen, the collection cavity being formed between the access end of the insert and a transverse wall (e.g., membrane 28) of the access end portion at one end of the recessed portion, wherein the insert includes a through hole (e.g., inside diffusion membrane 30 and/or vessel 36) that passes therethrough and is open at both the access end and the base end such that the through hole is in fluid communication with the collection cavity; and a pressure measuring device (e.g., pressure detector 42) in fluid communication with the through hole of the probe body for measuring a pressure of the gas generated by the diffused atomic hydrogen within the collection cavity.  For the generated gas, see 112 rejection above.
As to claim 40, see 112 rejection above.
As to claims 41-44 and 56, see figures 2-6. 
As to claim 45, Pearce’s coupling 58 is the probe cap coupled to the base end of the bushing 52, the coupling has a through hole that axially aligns with the through hole formed in the insert to define a conduit to the pressure measuring device (e.g., apparatus required for measuring the pressure within the chamber 34’). See e.g., col. 5, line 1 et seq. 
As to claim 46, see figs 2-6. 
As to claim 50, see e.g., col. 3, line 1 et seq.
As to claim 51, see e.g., fig. 6, which discloses a coupling, bushing, collar, and cap. 
As to claims 52-53, see 112 rejections above.  See e.g., col. 4, line 14 et seq.
As to claim 55, see 112 rejection above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzig in view of Lewis, II et al. (“Lewis,” US 6554981).
See Wetzig above. 
As to claim 47, Wetzig does not specifically disclose an O-ring.  Lewis discloses an O-ring 34 to create a fluid-tight sealing relation between a test specimen electrode and an open end of reservoir 14 in e.g., col. 6, lines 12-15.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an O-ring because it would create a fluid-tight sealing for Wetzig’s first carrier portion. 
As to claims 48-50, Wetzig does not specifically disclose the access end portion and the insert are made of stainless steel material.  Lewis discloses a test specimen electrode fabricated from a thin flat sheet of steel that is resistant to hydrogen damage so that hydrogen atoms pass through and are not trapped in the matrix of the steel (e.g., col. 4, line 65 to col. 5, line 3), and a probe body fabricated from a corrosion-resistant material such as stainless steel and Hastalloy C-members to prolong the life of the probe body in highly corrosive environments (e.g., col. 6, lines 5-10).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of Wetzig’s access end portion and insert because it would be beneficial to utilize alternative materials that have beneficial properties for measuring hydrogen in pipelines and vessels. 
As to claim 51, while Wetzig discloses a probe cap (see second carrier 12), Wetzig doe not specifically disclose an access fitting and a coupling mount.  Lewis discloses a fluid-tight access device fitting 60 (e.g., coupling mount) in a pipeline or vessel wall 55; and the probe assembly 10 is securely mated in fluid-tight relation with insulator 70 to electrically isolate the probe from the pipeline and all other sources of stray electrical currents; and insulator 70 is mated to extension conduit 51 which in turn is mated to seal 52.  Lewis’ insulator and/or extension conduit reads on the claimed access fitting.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the access fitting and a coupling mount because it would allow Wetzig’s system to be integrated to a variety of components for hydrogen sensing. 
Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce in view of Lewis.
See Pearce above. 
As to claim 47, Pearce does not specifically disclose an O-ring.  Lewis discloses an O-ring 34 to create a fluid-tight sealing relation between a test specimen electrode and an open end of reservoir 14 in e.g., col. 6, lines 12-15.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an O-ring because it would create an additional fluid-tight sealing for Pearce’s system. 
As to claims 48-49, Pearce does not specifically disclose the access end portion and the insert are made of stainless steel material.  Lewis discloses a test specimen electrode fabricated from a thin flat sheet of steel that is resistant to hydrogen damage so that hydrogen atoms pass through and are not trapped in the matrix of the steel (e.g., col. 4, line 65 to col. 5, line 3), and a probe body fabricated from a corrosion-resistant material such as stainless steel and Hastalloy C-members to prolong the life of the probe body in highly corrosive environments (e.g., col. 6, lines 5-10).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of Pearce’s access end portion and insert because it would be beneficial to utilize alternative materials that have beneficial properties for measuring hydrogen in pipelines and vessels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



10/21/2022